Exhibit 99.01 Securities registered pursuant to Section 12(b) of the Securities Exchange Act of 1934: Title of each class Name of each exchange on which registered Common Stock, par value $.01 per share New York Stock Exchange Mexico Stock Exchange Tokyo Stock Exchange Depositary Shares, each representing 1/1,000th of a share of New York Stock Exchange 8.50% Non-Cumulative Preferred Stock, Series F Depositary Shares, each representing 1/1,000th of a share of New York Stock Exchange 6.5% Non-Cumulative Convertible Preferred Stock, Series T Depositary Shares, each representing 1/1,000th of a share of New York Stock Exchange 8.125% Non-Cumulative Preferred Stock, Series AA 7.625% Trust Preferred Securities of Citigroup Capital III (and New York Stock Exchange registrant’s guaranty with respect thereto) 7.125% Trust Preferred Securities (TruPS®) of Citigroup Capital New York Stock Exchange VII (and registrant’s guaranty with respect thereto) 6.950% Trust Preferred Securities (TruPS®) of Citigroup Capital New York Stock Exchange VIII (and registrant’s guaranty with respect thereto) 6.00% Trust Preferred Securities (TruPS®) of Citigroup Capital New York Stock Exchange IX (and registrant’s guaranty with respect thereto) 6.10% Trust Preferred Securities (TruPS®) of Citigroup Capital New York Stock Exchange X (and registrant’s guaranty with respect thereto) 6.00% Trust Preferred Securities (TruPS®) of Citigroup Capital New York Stock Exchange XI (and registrant’s guaranty with respect thereto) 6.875% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Citigroup Capital XIV (and registrant’s guaranty with respect thereto) 6.500% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Citigroup Capital XV (and registrant’s guaranty with respect thereto) 6.450% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Citigroup Capital XVI (and registrant’s guaranty with respect thereto) 6.350% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Citigroup Capital XVII (and registrant’s guaranty with respect thereto) 6.829% Fixed Rate/Floating Rate Enhanced Trust Preferred New York Stock Exchange Securities (Enhanced TruPS®) of Citigroup Capital XVIII (and registrant’s guaranty with respect thereto) 7.250% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Citigroup Capital XIX (and registrant’s guaranty with respect thereto) 7.875% Enhanced Trust Preferred Securities (Enhanced TruPS®) New York Stock Exchange of Citigroup Capital XX (and registrant’s guaranty with respect thereto) 8.500% Fixed Rate/Floating Rate Trust Preferred Securities New York Stock Exchange (TruPS®) of Citigroup Capital XII (and registrant’s guaranty with respect thereto) 7.875% Fixed Rate/Floating Rate Trust Preferred Securities New York Stock Exchange (TRUPS®) of Citigroup Capital XIII (and registrant’s guaranty with respect thereto) Principal-Protected Trust Certificates Linked to the Nikkei 225 NYSE Arca, Inc. Stock AverageSM Due 2011 + Principal-Protected Trust Certificates Linked to the Dow Jones Industrial NYSE Arca, Inc. AverageSM, the Dow Jones EURO STOXX 50 IndexSM, the Nikkei 225 Stock AverageSM and the S&P BRIC 40 Index® Due 2012 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index, the Dow Jones EURO STOXX 50® Index and the Nikkei 225 Stock AverageSM Due 2013 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index, the Dow Jones EURO STOXX 50® Index and the Nikkei 225 Stock AverageSM Due 2014 + Strategic Market Access Notes Based Upon the Citi U.S. Equity NYSE Arca, Inc. Model Index Due 2011 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index Due 2013 + Principal-Protected Trust Certificates Linked to the Global Index NYSE Arca, Inc. Basket Due 2013 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index Due 2013 + 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Russell 2000® Index Due 2014 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Dow Jones-AIG Commodity IndexSM-Excess Return Due 2014 + Principal-Protected Trust Certificates Linked to the Dow Jones NYSE Arca, Inc. Industrial AverageSM Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. S&P 500 Index® Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Russell 2000® Index Due 2014 + Buffer Notes Based Upon the S&P 500® Index Due 2011 + NYSE Arca, Inc. 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. S&P MidCap 400® Index Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Dow Jones-UBS Commodity IndexSM Due 2014 + Principal-Protected Trust Certificates Linked to the S&P 500® NYSE Arca, Inc. Index Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. S&P 500 Index® Due 2014 + 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Price of Gold Due 2014 + Buffer Notes Based Upon the S&P 500® Index Due 2011 + NYSE Arca, Inc. 3% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Russell 2000® Index Due 2014 + Buffer Notes Based Upon the S&P 500® Index Due 2011 + NYSE Arca, Inc. 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Price of Gold Due 2014 + 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. S&P 500® Index Due 2014 + Buffer Notes Based Upon the Dow Jones Industrial AverageSM NYSE Arca, Inc. Due 2011 + 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Russell 2000® Index Due 2014 + Upturn Notes Based Upon the iShares® MSCI Emerging Markets NYSE Arca, Inc. Index Fund Due 2011 + 2% Minimum Coupon Principal Protected Notes Based Upon the NYSE Arca, Inc. Price of Gold Due 2014 + Index LeAding StockmarkEt Return Securities (Index LASERSSM) NYSE Arca, Inc. Based Upon the S&P 500® Index Due 2012 + 7.50% Tangible Dividend Enhanced Common Stock (T-DECS) New York Stock Exchange C-Tracks Exchange-Traded Notes Based on the Performance of NYSE Arca, Inc. the Citi Volatility Total Return Index Due November 12, 2020 + Warrants (expiring October 28, 2018) New York Stock Exchange Warrants (expiring January 4, 2019) New York Stock Exchange + Issued by Citigroup Funding Inc. (CFI), or a subsidiary trust of CFI, and includes registrant’s guaranty with respect thereto.
